PER CURIAM.
The employer/carrier appeal a workers’ compensation order, challenging an award of payment for surgery which was obtained without advance authorization. The surgery was performed by an authorized doctor, but the carrier had refused the claimant’s request for authorization of the surgical procedure. The judge found the surgery to be medically necessary, and payment was properly awarded under section 440.13(2)(c), Florida Statutes. This statute permits a claimant to obtain necessary care which the employer declines to provide after request, when there is no equivalent alternative authorization. See, e.g., Colace v. Hamlet Estates, Ltd., 573 So.2d 994 (Fla. 1st DCA 1991). Although section 440.13(3)(a), Florida Statutes, conditions eligibility for payment on authorization, and section 440.13(3)(i), Florida Statutes, likewise contemplates the authorization of surgical procedures such as that involved in the present case, those provisions must be read in context with section 440.13(2)(c), which clearly permits the claimant to obtain care which the employer has refused to provide, and which is medically necessary.
The appealed order is affirmed.
JOANOS, ALLEN and DAVIS, JJ., CONCUR.